Citation Nr: 0927554	
Decision Date: 07/23/09    Archive Date: 07/30/09

DOCKET NO.  00-13 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disorder (other than PTSD), including a nervous 
disorder and major depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from 
November 1971 to November 1973.

This appeal to the Board of Veterans' Appeals (Board) is from 
a February 2000 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York.  

The Veteran's original claim for service connection for PTSD 
was first considered and denied by the RO in a March 1998 
rating decision.  The RO sent him a letter on April 8, 1998 
notifying him of that decision and apprising him of his 
procedural and appellate rights.  He did not file a timely 
notice of disagreement (NOD) in response to that decision.  
His NOD, although signed and dated April 2, 1999, was not 
actually received at the RO until April 20, 1999, so more 
than one year after notification of that decision.  See 38 
U.S.C.A. § 7105(c) (West 2002).  See also 38 C.F.R. §§ 
20.200, 20.201, 20.302 (2008).

In the same April 1999 correspondence, the Veteran also 
indicated he was filing a claim for service connection for an 
acquired psychiatric disorder other than PTSD (namely, a 
nervous condition and major depression).  And in the February 
2000 rating decision on appeal, the RO denied service 
connection for the claimed nervous condition and major 
depression.  There was no mention of the claim for PTSD.  The 
Veteran's March 2000 NOD with that decision, as well as the 
RO's May 2000 statement of the case (SOC) and August 2000 
supplemental SOC (SSOC) only mentioned the issue of a nervous 
condition and major depression.   

However, the more recent statements and correspondence 
between the Veteran, his representative, and the RO, 
including the February and June 2005 SSOCs, listed the issue 
on appeal as service connection for an acquired psychiatric 
disorder inclusive of PTSD.  



Upon its initial consideration of this case in March 2006, 
the Board indicated that since the prior March 1998 decision 
denying service connection for PTSD was not timely appealed, 
new and material evidence was required to reopen the claim.  
See 38 C.F.R. § 3.156(a).  Hence, the Board recharacterized 
the issue on appeal concerning PTSD as whether new and 
material evidence had been received to reopen this claim.  
And as for the remaining claim for an acquired psychiatric 
disorder other than PTSD, it was pointed out that new and 
material evidence was not required inasmuch as the Veteran 
had timely appealed that particular issue.  See Boggs v. 
Peake, 520 F.3d 1330, 1334-35 (Fed. Cir. 2008) (holding that 
claims based on distinctly diagnosed diseases or injuries 
must be considered as separate and distinct claims); see also 
Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996) (holding that 
a newly diagnosed disorder, even if medically related to a 
previously diagnosed disorder, is not the same claim for 
jurisdictional purposes when it has not been previously 
considered).  Cf., Spencer v. Brown, 4 Vet. App. 283, 288 
(1993) (when liberalizing legislation creates a new basis of 
entitlement to VA benefits, a claim under such legislation is 
a claim separate and distinct from the claim previously 
denied prior to such legislation.)  But see, too, Robinson v. 
Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (wherein it was 
recently held that separate theories in support of a claim 
for benefits for a particular disability does not equate to 
separate claims for benefits for that disability).  And see, 
as well, Clemons v. Shinseki, 23 Vet App 1 (2009) (per curiam 
order), wherein the U.S. Court of Appeals for Veterans Claims 
(Court/CAVC) held that a specific claim for service 
connection for PTSD (one in which the Veteran specifically 
requested service connection for PTSD, but the medical record 
includes diagnoses of an anxiety disorder and a schizoid 
disorder) may not be narrowly construed as only a PTSD claim, 
and should be considered as a claim for a psychiatric 
disorder, particularly when the Veteran's symptoms are the 
same for both diagnoses.  The Court pointed out that a 
claimant cannot be held to a "hypothesized diagnosis - one he 
is incompetent to render..." when determining what his actual 
claim may be.)



In any event, in March 2006 the Board remanded the claims to 
the RO, via the Appeals Management Center (AMC), for 
additional development and consideration.  Subsequently, in 
November 2006, the Board again remanded the claims to the AMC 
for still further development and consideration.  In April 
2009, the AMC issued a SSOC continuing to deny the claims and 
returned the file to the Board for further appellate review.

Another preliminary point worth mentioning is that, in his 
April 2008 statement, the Veteran raised additional claims 
that had not been previously made or adjudicated - for 
service connection for his knees, feet and arthritic 
conditions.  So these additional claims are referred to the 
RO for appropriate development and consideration.  The Board 
does not have jurisdiction to consider them, even in a 
remand, because the RO has not considered these claims in the 
first instance, much less denied them, followed by the 
initiation of a timely appeal to the Board by the Veteran.  
See 38 C.F.R. § 20.200 (2008).  See, too, Godfrey v. Brown, 
7 Vet. App. 398 (1995) (the Board does not have jurisdiction 
over an issue not yet adjudicated by the RO).  


FINDINGS OF FACT

1.  As already alluded to, an unappealed March 1998 rating 
decision denied service connection for PTSD on the basis 
there was no verifiable stressor during service.  The Veteran 
also failed to submit competent medical evidence 
etiologically linking his then current PTSD to his military 
service based upon a confirmed stressor.  

2.  The additional evidence received since that March 1998 
decision is duplicative or cumulative of evidence already of 
record, so redundant, or does not bear directly and 
substantially upon the specific matter under consideration 
regarding the PTSD claim, or is not so significant that it 
must be considered in order to fairly decide the merits of 
this claim.  

3.  There was no diagnosis of any acquired psychiatric 
disorder during service, including a nervous disorder and 
major depression.  There also is no competent medical 
evidence attributing any current acquired psychiatric 
disorder, including a nervous disorder and major depression, 
to the Veteran's military service.


CONCLUSIONS OF LAW

1.  The March 1998 rating decision denying service connection 
for PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103 (2008).  

2.  New and material evidence has not been received since 
that March 1998 decision to reopen this claim for service 
connection for PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (as in effect for claims filed prior to 
August 29, 2001).

3.  An acquired psychiatric disorder (other than PTSD), 
including a nervous disorder and major depression, was not 
incurred in or aggravated by the Veteran's military service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.384 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims have been properly developed for appellate 
review.  The Board will then address the claims on their 
merits, providing relevant VA laws and regulations, the 
relevant factual background, and an analysis of its decision.



I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

In addition, the VCAA notice requirements apply to all five 
elements of a 
service-connection claim:  (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Further, this notice must 
include information that a downstream disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a SOC 
or SSOC, such that the intended purpose of the notice is not 
frustrated and the Veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007), 
the U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice, concerning any element of a 
claim, is presumed prejudicial, and that VA then bears the 
burden of rebutting this presumption.  However, the Supreme 
Court of the United States recently reversed the Federal 
Circuit's holding in Shinseki v. Sanders, 556 U. S. ___ 
(2009).  The Supreme Court held that the Federal Circuit 
placed an "unreasonable evidentiary burden upon the VA..." by 
creating a presumption of prejudice with regard to deficient 
VCAA notice.  (slip. op. at 11).  The Supreme Court 
reiterated that "the party that 'seeks to have a judgment 
set aside because of an erroneous ruling carries the burden 
of showing that prejudice resulted.'"  Id., citing Palmer v. 
Hoffman, 318 U. S. 109, 116 (1943); see also Tipton v. Socony 
Mobil Oil Co., 375 U. S. 34, 36 (1963) (per curiam); United 
States v. Borden Co., 347 U. S. 514, 516-517 (1954); cf. 
McDonough Power Equipment, Inc. v. Greenwood, 464 U. S. 548, 
553 (1984); Market Street R. Co. v. Railroad Comm'n of Cal., 
324 U. S. 548, 562 (1945) (finding error harmless "in the 
absence of any showing of . . . prejudice").  The Supreme 
Court emphasized that its holding did not address the 
lawfulness of the U.S. Court of Appeals for Veterans Claims' 
reliance on the premise that a deficiency with regard to 
informing a Veteran about what further information was 
necessary to substantiate his claims had a "natural effect" 
of prejudice, but that deficiencies regarding what portions 
of evidence VA would obtain and what portions the Veteran 
must provide did not.  (slip. op. at 3).  

Prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37, 
48 (2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

In this case, letters satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) were sent to the veteran in 
December 2004, April 2006, and April 2007.  These letters 
informed him of the evidence required to substantiate his 
claims and of his and VA's respective responsibilities in 
obtaining supporting evidence.  
Note also that the July 2006 and April 2007 letters complied 
with Dingess by discussing the downstream disability rating 
and effective date elements of the claims.  And of equal or 
even greater significance, after providing that additional 
Dingess notice, the RO/AMC went back and readjudicated the 
claims in the April 2009 SSOC - including considering the 
additional evidence received in response to that additional 
notice.  See again, Mayfield IV and Prickett, supra.  
So the timing defect in the notice has been rectified.

In addition, with regards to new and material evidence - the 
threshold preliminary requirement for reopening the claim for 
PTSD, the April 2007 VCAA notice letter is compliant with the 
Court's decision in Kent v. Nicholson, 20 Vet. App. 1 (2006), 
since this letter sufficiently explained the bases of the 
prior denial of this claim (i.e., the deficiencies in the 
evidence when the claim was previously considered).  Notably, 
the Board remanded to the AMC in November 2006 to ensure 
sufficient and proper VCAA Kent notice, specifically for a 
petition to reopen based upon new and material evidence.  
And, as noted, content-complying Kent notice was subsequently 
sent to the Veteran in April 2007.  



As for the duty to assist, the RO/AMC obtained the Veteran's 
service treatment records (STRs) and available VA treatment 
records.  The RO/AMC also attempted to obtain his identified 
private treatment records, although the private institutions 
contacted respectively replied that his records were 
destroyed many years ago.  So further attempts to obtain 
these records would be futile.  38 C.F.R. § 3.159(c)(1).  
There also is no need to provide the Veteran a VA 
compensation examination for an etiological opinion regarding 
his acquired psychiatric disorder, other than PTSD, including 
a nervous disorder and major depression.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006) and 38 U.S.C.A. § 5103A(d) 
and 38 C.F.R. § 3.159(c)(4).  This is because there is no 
competent medical nexus evidence of record suggesting his 
current acquired psychiatric disorders - including his 
nervousness and major depression, may be attributable to his 
military service.  Id.  

Moreover, the duty to provide a VA examination and opinion 
only applies to a claim to reopen a finally adjudicated 
decision if new and material evidence is presented or 
secured.  3.159(c)(4)(C)(iii).  Here, the Board is 
determining there is no new and material evidence to reopen 
the claim for PTSD.  Hence, there is no requirement to have 
the Veteran examined for a medical nexus opinion unless and 
until he first satisfies this preliminary requirement of 
presenting new and material evidence to reopen this claim.  
The Board is therefore satisfied that the RO/AMC has provided 
all assistance required by the VCAA.  38 U.S.C.A. § 5103A.  

II.  Analysis-New and Material Evidence to Reopen the PTSD 
Claim

As discussed, the Veteran's statement concerning an appeal 
for service connection for PTSD with the March 1998 rating 
decision was untimely for purposes of an NOD, since received 
slightly more than one year after notification of that 
decision.  See 38 U.S.C.A. § 7105(c) (West 2002).  
See also 38 C.F.R. §§ 20.200, 20.201, 20.302 (2008).  As 
such, the Board deems his April 1999 statement to constitute 
a petition to reopen his claim for service connection for 
PTSD.  The Board must therefore apply the provisions for new 
and material evidence under 38 C.F.R. § 3.156(a), as in 
effect prior to August 29, 2001.  

Although not binding on the Board, the RO recently made a 
threshold preliminary determination of whether there was new 
and material evidence to reopen this previously denied claim 
for PTSD in an SSOC issued in April 2009.  Ultimately, 
though, the Board retains jurisdictional responsibility to 
determine whether it is proper for the claim to be reopened.  
See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) 
(citing 38 U.S.C.A. §§ 5108, 7105(c)).  See also Barnett v. 
Brown, 83 F. 3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92 
(March 4, 1992).  Accordingly, the Board must initially 
determine on its own whether there is new and material 
evidence to reopen the PTSD claim before proceeding to 
readjudicate the underlying merits of the claim.  If the 
Board finds that no such evidence has been offered, that is 
where the analysis must end, and what the RO may have 
determined in that regard is irrelevant.  Butler v. Brown, 9 
Vet. App. 167, 171 (1996).

When determining whether a claim should be reopened, the 
Board performs a 
two-step analysis.  The first step is to determine whether 
the evidence presented or secured since the last final 
disallowance of the claim is "new and material."  
See 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 
(Fed. Cir. 1998).  According to VA regulation, "new and 
material evidence" means evidence not previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (as in 
effect prior to August 29, 2001).  

Second, if VA determines the evidence is new and material, it 
may then proceed to evaluate the merits of the claim on the 
basis of the all evidence of record, but only after ensuring 
the duty to assist has been fulfilled.  See Winters v. West, 
12 Vet. App. 203, 206 (1999) (en banc) (discussing the 
analysis set forth in Elkins v. West, 12 Vet. App. 209 
(1999)), overruled on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  
This second step becomes applicable only when the preceding 
step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 
321, 325 (1999).  

In determining whether evidence is new and material, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  This presumption only 
applies when making a determination as to whether the 
evidence is new and material.  It does not apply when making 
a determination as to the ultimate credibility and weight of 
the evidence as it relates to the merits of the claim.  
Essentially, the presumption of credibility "dissolves" 
once the claim is reopened and decided on the merits.  See, 
too, Duran v. Brown, 7 Vet. App. 216 (1994) (indicating 
"Justus does not require the Secretary [of VA] to consider 
the patently incredible to be credible").  

Service connection is granted if it is shown the Veteran has 
disability resulting from an injury sustained or a disease 
contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1153 (West 2002); 38 
C.F.R. §§ 3.303, 3.306 (2008).  To establish service 
connection, there must be:  (1) a medical diagnosis of a 
current disability; (2) medical or, in certain cases, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 252 (1999), citing Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 
(Fed. Cir. 1996).  

The establishment of service connection for PTSD 
requires:  (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV) (2008); 
(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
link between current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f) (2008).  See also 
Cohen v. Brown, 10 Vet. App. 128 (1997).  



If VA determines the Veteran did not engage in combat with 
the enemy, or that his alleged stressor does not involve 
combat, his lay testimony, by itself, is insufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain credible supporting evidence that 
corroborates his testimony or statements.  And this credible 
supporting evidence of a stressor's occurrence cannot consist 
solely of after-the-fact medical nexus evidence.  Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395-96 (1996).  

The RO initially denied service connection for PTSD in a 
March 1998 rating decision because the Veteran lacked 
verifiable stressors of PTSD.  He also did not have combat 
service that might otherwise allow conclusive evidence of in-
service stressors, let alone allege combat-related related 
stressors.  See 38 C.F.R. § 1154(b) and 38 C.F.R. § 3.304(d) 
and (f)(1).  And although not a stated basis of the 
March 1998 decision, he also lacked medical evidence of a 
nexus between the claimed in-service stressor and the current 
disability.  The RO notified him of the March 1998 decision 
and apprised him of his procedural and appellate rights, but 
as mentioned, he did not timely initiate an appeal.  
Therefore, that decision is final and binding on him based on 
the evidence of the record.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2008).  

Evidence of record at the time of the prior March 1998 rating 
decision consisted of the Veteran's original claim 
application (VA Form 21-526), his service treatment records 
(STRs), service personnel records (SPRs) - including his DD 
Form 214, September 1995 to November 1997 VA outpatient 
treatment records, and a January 1998 VA compensation 
examination report.  At that examination, he reported that he 
had suffered trauma during active duty, while a Laboratory 
Technician at Fort Devins, Massachusetts, from 1971 to 1973, 
in the course of his duties assisting with autopsies.  He 
explained that he participated in autopsies in which many of 
his friends had died violently and suddenly.

The additional evidence received since that March 1998 rating 
decision consists of the Veteran's personal statements; buddy 
statements by his friend, C.D.; additional VA treatment 
records from 1995 to 2009; and an unidentified and undated 
private treatment statement.  

Some of this additional evidence cannot held to be "new" 
evidence, as it is cumulative and redundant.  38 C.F.R. § 
3.156(a) (as in effect prior to August 29, 2001).  Indeed, 
the submitted lay statements and personal statements, 
including as recorded in his reported histories for medical 
treatment, merely reiterate his vague assertions of stressors 
due to working on autopsies of dead soldiers who he knew.  
But, importantly, he still fails to provide specific details 
that might corroborate these alleged in-service stressors, 
including the names of friends on who he performed autopsies, 
the manner of their deaths, or the dates of deaths of these 
dead soldiers.  His testimony as to in-service stressors has 
been repetitive, and without any other evidence to 
substantiate the existence of PTSD is simply insufficient in 
detail regarding the stressors to qualify as new and material 
evidence to reopen the claim or raise any reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  

While the additional medical records are "new" in the sense 
they did not exist at the time of the March 1998 rating 
decision, they are nonetheless immaterial to the central 
issues.  The post-service medical treatment evidence 
submitted, by itself or in connection with evidence 
previously assembled, is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Specifically, the post-service VA treatment records only 
reflect a recent history of ongoing complaints and treatment 
of PTSD.  The Board sees PTSD is specifically diagnosed in 
recent treatment records and the January 1998 VA compensation 
examination report, and psychiatric treatment is documented 
as far back as 1995.  

And none of these medical treatment records attribute the 
etiology of the Veteran's PTSD to his military service, 
especially not based upon any verifiable stressors.  Hence, 
treatment for the Veteran's current PTSD, beginning several 
years after service, without more, is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a).  See, too, Morton v. 
Principi, 3 Vet. App. 508 (1992) (per curiam) (medical 
records describing Veteran's current condition are not 
material to issue of service connection and are not 
sufficient to reopen claim for service connection based on 
new and material evidence).

Further, in Reonal v. Brown, 5 Vet. App. 458 (1993), the 
Court held that the Justus, 3 Vet. App. 510 "presumption of 
credibility" did not "arise" or apply to a physician's 
statement relating the Veteran's current disability to 
service where the opinion was based upon an inaccurate 
factual premise or history related by the Veteran which had 
been previously considered and rejected in a prior, final 
RO decision.  Here, in a March 2005 VA treatment statement, a 
physician suggested that the source of the Veteran's PTSD is 
due to witnessing autopsies done on his colleagues in service 
during 1972-1973.  But in the earlier March 1998 rating 
decision, the RO already had considered and rejected the 
Veteran's contentions of PTSD arising from trauma of 
assisting in autopsies on his friends, rejecting this 
stressor statement as insufficiently detailed for 
verification.  As such, the medical statement in question 
cannot serve as the suggestive nexus to service, as the 
underlying accuracy of the alleged stressor has never been 
able to be verified.  

Just as significant, the Board emphasizes that in Elkins v. 
Brown, 5 Vet. App. 474 (1993), the Court determined, in part, 
that two private nexus opinions were not "material" with 
respect to reopening a claim for service connection because 
there was no indication that either physician had established 
the nexus on a basis separate from the Veteran's reported 
medical history during his military service, which was 
unsupported by clinical findings.  Applying the holding of 
the Elkins case to the current appeal, the above March 2005 
VA treatment statement relates the etiology of his PTSD back 
to an alleged in-service psychological trauma, based on the 
Veteran's reported history of the incident.  No other post-
service medical records confirm this potential nexus to 
service.  As such, the crucial basis for any indicated 
potential nexus to service was the Veteran's statement of in-
service psychological trauma from assisting in autopsies of 
friends.  There are significantly no STRs or SPRs that the 
March 2005 VA physician's opinion relies upon in making a 
suggestion of potential nexus to in-service trauma.  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
Cohen v. Brown, 10 Vet. App. 128, 142 (1997); 
Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).  
Consequently, the March 2005 VA physician's statement is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  

In sum, none of the additional evidence since the prior final 
March 1998 decision addresses the elements of service 
connection that were missing - i.e., in-service PTSD 
stressor details sufficient to allow verification, or a 
competent nexus (etiological link) to service.  Thus, there 
is no new and material evidence to reopen the claim and the 
petition must be denied.  See 38 C.F.R. § 3.156.  
Furthermore, in the absence of new and material evidence, the 
benefit-of-the-doubt rule does not apply.  See Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).

III.  Analysis-Entitlement to Service Connection for an 
Acquired Psychiatric Disorder (other than PTSD), including a 
Nervous Disorder and Major Depression

The Veteran contends that he developed a nervous condition 
and major depression from his period of active duty.  Service 
connection is granted if it is shown the Veteran has 
disability resulting from an injury sustained or a disease 
contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1153 (West 2002); 38 
C.F.R. §§ 3.303, 3.306 (2008).  To establish service 
connection, there must be:  (1) a medical diagnosis of a 
current disability; (2) medical or, in certain cases, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 252 (1999), citing Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 
(Fed. Cir. 1996).  

Psychoses will be presumed to have been incurred in service 
if manifested to a compensable degree of at least 10 percent 
within one year after service.  This presumption, however, is 
rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2008).  A rather recently issued definition 
of a "psychosis" includes the following specific disorders:  
brief psychotic disorder, delusional disorder, psychotic 
disorder due to general medical condition, psychotic 
disorder, not otherwise specified, schizoaffective disorder, 
schizophrenia, schizophreniform disorder, shared psychotic 
disorder, and substance-induced psychotic disorder.  
38 C.F.R. § 3.384 (2008).  See 71 Fed. Reg. 42,758-60 (July 
28, 2006).  

So service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

There is no disputing that the Veteran currently has an 
acquired psychiatric disorder, other than PTSD, thereby 
satisfying the first element of service connection.  
Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  
Concerning this, his VA treatment records and January 1998 VA 
compensation examination report reveal that he was recently 
diagnosed with major depression and anxiety disorder.  
Consequently, the determinative issue is whether his acquired 
psychiatric disorder is somehow attributable to his military 
service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.").  See, too, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).  There is no competent evidence of a 
link between the Veteran's current acquired psychiatric 
disorder and his military service.  In this regard, his VA 
treatment records on file contain no evidence or opinion 
concerning the etiology of his acquired psychiatric disorder.  

Indeed, the Veteran's STRs are completely unremarkable for 
any complaint, treatment, or diagnosis of any acquired 
psychiatric disorder during service, let alone the claimed 
nervous or major depressive disorders, providing highly 
probative evidence against his claim.  See Struck v. Brown, 9 
Vet. App. 145 (1996).  In addition, there is no documented 
evidence of any post-service psychiatric treatment until 
1995, over twenty years after separation, precluding 
presumptive service connection for the manifestation of any 
psychosis listed under 38 C.F.R. § 3.384.  



In addition to the lack of a medical nexus opinion, the Board 
also emphasizes that a gap of nearly two decades between 
service and the first documented complaints of an acquired 
psychiatric disorder provides highly probative evidence 
against this claim.  See Maxon v. West, 12 Vet. App. 453, 459 
(1999), affirmed sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (ruling that a prolonged period without 
medical complaint can be considered, along with other 
factors, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability).

Further, there is also no alternative basis for a nexus in 
the form of evidence of a chronic disorder in service or any 
continuity of symptomatology after service.  See 38 U.S.C.A. 
§ 1112; 38 C.F.R. § 3.303(b); 3.307; 3.309; Savage v. Gober, 
10 Vet. App. 488, 494-97 (1997).  Again, there is no history 
of complaint, treatment, or diagnosis of the Veteran's 
acquired psychiatric disorder either in service or for many 
years after.  Overall, the evidence of record does not 
support his claim.  

Moreover, in addition to the medical evidence, the Board has 
considered the Veteran's lay statements in support of his 
claim.  While he may well believe that his current acquired 
psychiatric disorder is traceable back to service, as a 
layman without medical expertise, he is not qualified to 
render a medical opinion concerning the cause of this current 
disorder.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 494-95 (1991) 
(laypersons are not competent to render medical opinions).  

Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for acquired 
psychiatric disorder, so there is no reasonable doubt to 
resolve in the Veteran's favor, and his claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  




ORDER

As new and material evidence has not been received, the claim 
for service connection for PTSD is not reopened.  

The claim for service connection for an acquired psychiatric 
disorder (other than PTSD) is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


